1_-_,___,_____-_______________
SDU'THERN DlSTRlCT DF M1SS|SS|PP1

l
THE UNITED STATES DISTRICT COURT 2 0 2019

FOR THE SOUTHERN DISTRICT OF MISSISSIPPI FEB
EASTERN DIVISION Ac=rrnus JoHNSTON

BY_____________..._-

 

DEPUTY

 

 

UNITED STATES OF AMER]CA

v. CRthNAL No. 71 i lot oral "KS`MTP

HOPE EVANGULANE THOMLEY

AGREEI) PRELIMINARY ORDER OF FORFEITURE
Pursuant to a separate Plea Agreernent and Plea Supplement between the Defendant,

HOPE EVANGULANE THOMLEY (hereinafter the “Defendant”), by and with the consent of

her attorney, and the UNITED STATES OF AMERICA (hereinafter the “Governrnent”), agree

that the following findings are correct, and further agrees With the adjudications made herein

Accordingly, the Court finds as follows:

l. The Defendant is fully aware of the consequences of having agreed to forfeit to the
Government her interests in and to the hereinafter described property, having been apprised
of such by her attorney and by this Court; and she has freely and Voluntarily, with
knowledge of the consequences, entered into a Plea Agreernent and Plea Supplernent With

the Governrnent to forfeit such property.

2.

The Defendant agrees, the following assets (hereinafter the “Subject Property”):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Criminal Identifier from Asset Description
Fol'feiture parallel Civil
ldentiiier Case United
States v. Real
Properg) Lacated
at 19 Crane Park,
2:18-cv-00165-
KS-MTP
Al A-Ol 9 $67,257.24 seized from The First account number 15001365,
an account in the name of Total Care Marketing, LLC.
AQ A-Ol7 $1,567,980.07 seized from Citizens National Bank account
number 101773786, an account in the name of Advantage
Pharmacy, LLC.
A3 A-056 $504,951.72 seized from Priority One Bank (Priority)
account number 282814, an account in the name of
Advantage Medical Infusion, LLC, doing business as AMI
Rx.
A4 A-027 $3,465.86 seized from Magnolia account number 8601395,
an account in the name of Advantage Marketing
Professionals, LLC.
AS A~U48 $59,935.47 seized from The First account number 15002538,
an account in the name of Bone Forest, LLC.
A6 A-003 $672,304.62 seized from The First account number
15002660, an account in the name IPMSI Holdings, LLC,
Series B.
A7 A-020 $513,692.49 seized from The First account number 5032685,
an account in the name of United Business Ventures LLC.
AS A-021 3570,314.01 seized from The First account number
15001605, an account in the name of Thomley Properties,
LLC.
A9 A-035 31,317,217.30 seized from NY Life IA account number N-
29-03 5297, an account in the name of IPMSI Holdings LLC,
Series B.
AlO A~{)36 312.05 seized from NY Life IA L3 6-0015 12-1, an account in
the name of IPMSI Holdings, LLC, Series B.
All A-039 $.16 seized from NY Life IA L36-002525, an account in the
name of Hope Thomley Holdings, LLC.
AlZ A-040 $.16 seized from NY Life IA L36-002526, an account in the
name of Howard Thomley Holdings, LLC.
A13 A-044 $29,392.02 seized from The First account number 3107760,

 

 

an account in the name of Hope Evangeline Thomley.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Al4 A-047 $5,528.88 seized from The First account number 15001316,
an account in the name of Thomley Christmas Tree Farrn,
LLC.

Al§ A-048 $59,935.47' seized from The First account number 15002538,
an account in the name of Bone Forest, LLC.

A16 A-Oél $55,256.31 seized from NY Life IP number 63814930.

A17 A-062 $83,056.18 seized from NY Life IP number 63814927.

AlS A-063 $216,633.64 seized from NY Life IA L36-001513, an
account in the name of IPMSI Holdings, LLC, Series B.

Al9 A-064 $253,495.66 seized from NY Life IA L36-001514, an
account in the name of IPMSI HoldingsJ LLC, Series B.

A20 A-065 3347,975.52 seized from NY Life IA L36-001515, an
account in the name of IPMSI Holdings, LLC, Series B.

AZI A-066 3548,136.28 seized from NY Life IA L36-001516, an
account in the name of IPMSI Holdings, LLC, Series B.

A22 A-067 3129,933.17 seized from NY Life IA L36»001517, an
account in the name of IPMSI Holdings, LLC, Series B.

A23 A-OGS $504,585.94 seized from NY Life IA L36-001518, an
account in the name of IPMSI I-Ioldings, LLC, Series B.

A24 A-079 $907,565.26 seized from NY Life lA L36-002522, an
account in the name of Hope Thomley Holdings, LLC.

A25 A~()SU $905,791.27 seized from NY Life IA L36-002523, an
account in the name of Hope Thornley Holdings, LLC.

A26 A-OB] $521,925.05 seized from NY Life IA L36-002524, an
account in the name of Hope Thomley Holdings, LLC.

A27 A-082 $701,345.58 seized from NY Life IA L36-002521, an
account in the name of I-Iope Thomley I-loldings, LLC.

A28 A-083 $701,673.89 seized from NY Life IA L36-002527, an
account in the name of Howard Thomley Holdings, LLC.

A29 A~084 3907,748.22 seized from NY Life IA L36-002528, an
account in the name of Howard Thomley Holdings, LLC.

A30 A-085 $905,851.68 seized from NY Life IA 136-002529, an
account in the name of Howard Thomley Holdings, LLC.

A3l A-086 $522,022.68 seized from NY Life IA L3 6-002530, an
account in the name of Howard Thomley Holdings, LLC.

A32 A-097 $547,683.93 seized from Brinker 676209499, an account in
the name of UBV, LLC Retirement Plan.

A33 A-OQS $796,876.48 seized from Brinker 676209431, an account in
the name of UBV, LLC Retirement Plan.

A34 A-OBl $64,745.86 seized from WFB account number 1763836960,
an account in the name of Intellectual Property Management
Services (IPMSI), LLC.

A35 A-032 $415,717.75 seized from lst Source account number X6883,

 

 

an account in the name of Intellectual Property Management
Services, LLC.

 

 

 

A36

A-051

$9,809.40 seized from The First account number 15 001795,
an account in the name of Solas Marketing, LLC.

 

Bl

B-018

2015 Mercedes Benz G550, VIN DYCYCBHFXFX233494,
Tag MS 466S6, with all attachments thereon, registered to
Hope E. Thomley or Randy Thomley.

 

132

B-019

2014 Porsche Panamera, VIN WPOAAZA')'ZEL010995, Tag
MS 72185, with all attachments thereon, registered to Hope
E. Thomley or Randy Thomley.

 

133

B-020

2013 Ford F-150 Crew Cab, VIN 1FTFW1R6ODFC54655,
Tag l\/IS RAPTRBZ, with all attachments thereon, registered
to United Business Ventures, LLC.

 

 

Cl

 

C-045

Parcel 164-20-042.000 (Hwy. 44), Parcel 165-21-020.000
(Foster Rd.), Parcel 165-22-007.000 (JD Hatten Rd.), Parcel
165-22-023.000 (Foster Rd.), and Parcel 168-28-001.000
(Foster Rd.), Lamar County, MS, titled to Bone Forest LLC.

 

 

Legally described as:

20 acres, more or less, being in the West 1/2 of the NE %1 of
the NW % of Section 22, Township 5 North, Range 16 West,
Lamar County, Mississippi;

AND ALSO Beginning at a pine knot grader blade and x-tie
fence corner found on the SE comer of the NW % of the SW
% of Section 22, Township 5 North, Range 16 West, Larnar
County, Mississippi; thence North 00°03 ’47” West a distance
of 1318.96 feet to an iron pin and fence corner; thence North
89°14’48” East a distance of 1322.71 feet to a pine knot;
thence South 00°31’29” East a distance of 1339.83 feet to a
X-tie fence corner; thence North 89°51’11” West a distance
of 1333.42 feet back to the Point of Beginning; containing
40.53 acres, more or less, and being in the NW %1 of the SW
% of Section 22, Township 5 North, Range 16 West, Lamar
County, Mississippi;

AND ALSO Beginning at a pine knot grader blade and x-tie
fence corner found on the SE corner of the NW % of the SW
%t of Section 22, Township 5 North, Range 16 West, Lamar
County, Mississippi, said point being the Point ofBeginning;
thence South 00°06’35” West a distance of 1323.44 feet to a
pine knot and grader blade; thence South 00°32’30” East a
distance of 1313.73 feet to an iron ping thence South
89°52’45” West a distance of 1300.00 feet to a pine knot and
grader blade; thence North 00”32’49” West a distance of
1319.42 feet; thence South 89°36’58” West a distance of
1309.55 feet to an iron ping thence North 00°12’29” East a

 

 

 

 

 

 

distance of 1313.39 feet to an iron pin and t-post; thence
South 89°22’ 10” West a distance of 1304.76 feet to a t-post;
thence North 00°03’ 12” West a distance of 1302.47 feet to a
found pine knot; thence North 89°16’27” West a distance of
1962.77 feet to an iron pin; thence North 00°11’04” East a
distance of 1330.31 feet to an iron pin; thence North
89°23’51” East a distance of 3216.25 feet to a X»tie fence
corner; thence South 01°01’49” East a distance of 2014.89
feet to an iron pin', thence North 89°28’ 13” East a distance of
1297.83 feet to an iron ping thence North 00°32’49” West a
distance of 659.80 feet to a nail in the center of Foster Road
and the point of curve of a non-tangent curve to the left, of
which the radius point lies North 86°28’08” East a radial
distance of 458.08 feet; thence along the center of said road
South along the arc having a chord direction of South
15°57’59” East a chord distance of 197.29 feet, through a
central angle of 24°52’15” a distance of 198.84 feet; thence
continuing along said road South 28°24’06” East a distance
of 989.43 feet to the point of curve of a non-tangent curve to
the left, of Which the radius point lies North 60°00’04” East
a radial distance of 867.12 feet; thence continuing along said
road SE along the arc having a chord direction of South
41°29’45” East a chord distance of 345.66 feet, through a
central angle of 22°59’37”, a distance of 347.99 feet to a
railroad spike; thence leaving said road run North 89°57’03”
East a distance of 573.99 feet back to the Point of Beginning;
containing 287'.01 acres, more or less, and located in the NE
% of the NE % of Section 28; the SE %. and the NE 1/4 of the
SW % and the South 1/1 of the NW % of Section 21; and the
East 1/2 of SE % of the NE % of Section 20; all in Township
5 North, Range 16 West, Lamar County, l\/lississippi;
together with all improvements thereon and appurtenances
thereunto belonging

 

 

 

 

C2

 

C-014

13 Cross Key Big Bay Lake (Lot 3), 29 Cross Key Big Bay
Lake (Lot 7), and 33 Cross Key Big Bay Lake (Lot 8), Lamar
County, Mississippi, all three parcels titled to Thornley
Properties, LLC.

 

 

Legally described as:

LOTS 3, 7 and 8 OF BIG BAYLAKE COMMUNITY,
NEIGHBORHOOD CROSS KEY, A SUBDIVISION OF
LAMAR COUNTY, MISSISSIPPI, AS PER THE MAP OR
PLAT THEREOF ON FILE AND OF RECORD IN THE
OFFICE OF THE CHANCERY CLERK OF LAMAR
COUNTY, MISSISSIPPI.

LESS AND EXCEPT the following, all of which are hereby
reserved unto Grantor, its successors and assigns:

(i) any and all oilJ gas and/or other minerals owned by
Grantor lying in, on or under the real property conveyed by
this Warranty Deed (the “Lot Conveyed”); and

(ii) any and all rights, including without limitation voting
rights, owned or held by Grantor to amend, change or
terminate the Land Partners Restrictions (as defined in the
Declaration (as herein defined)).

ALSO LESS AND EXCEPT the following, all of which are
hereby excluded from this conveyance md the warranties
hereof:

The real property and all rights described and/or conveyed itl
the Warranty Deed from Grantor to Big Bay Lake Holdings,
LLC, a l\/lississippi limited liability company, which is of
record in the office of the Chancery Clerk of Lamar County,
l\/lississippi (the “Offlce”) at Land Deed Book 20-K, at Page
508 and/or in the Corrective Warranty Deed from Grantor to
said Big Bay Lake Holdings, LLC which is of record in the
Offlce at Land Deed Book 20~L at Page 1 05, provided,
however, that this exception is not intended to exclude any
easements or other rights provided for under and pursuant to
the Lake Agreement (as defined in the Declaration (as herein
defined)), but only to the extent provided for therein and
subject to all of the terms thereof, provided furtherl however,
that Grantor makes no representations or warranties With
respect to such Lake Agreement.

 

 

 

C3

C-015

Lot 3 of Pier Point, Big Bay Lake, Lamar County, MS,
further described in Exhibit #1, titled to Thomley Properties,
LLC.

 

Legally described as:

LOT 3, OF BlG BAY LAKE COMMUNITY,
NEIGHBORHOOD PIER POINT, A SUBDIVISION OF
LAMAR COUNTY, MISSISSIPPI, AS PER TI-IE MAP OR
PLAT THEREOF ON FILE AND OF RECORD lN THE
OFFICE OF THE Cl-IANCERY CLERK OF LAMAR
COUNTY, l\/IISSISSIPPI.

 

C4

C-016

Lot 8 of Fisher Point Big Bay Lake, Lamar County, MS,
further described in Exhibit #1, titled to Thomley Properties,
LLC.

 

Legally described as:

LOT 8, OF BIG BAY LAKE COMMUNITY,
NElGl-IBORHOOD FlSI-IER POINT, A SUBDIVISION OF
LAMAR COUNTY, MlSSlSSlPPI, AS PER TI-IE MAP OR
PLAT THEREOF ON FILE AND OF RECORD IN THE
OFFICE OF THE Cl-IANCERY CLERK OF LAMAR
COUNTY, MISSISSIPPI.

 

 

C5

 

C-017

Lot 5 Lure Line Big Bay Lake, Lot 16 Lure Line Big Bay
Lal<e, and Lot 42 Lure Line Big Bay Lake, Lamar County,
MS, further described in Exhibit #l, titled to Thomley
Properties LLC.

 

 

Legally described as:

LOTS 5, 16 and 42 OF BIG BAY LAKE COMMUNITY,
NEIGHBORHOOD LURE LINE, A SUBDIVISION OF
LAMAR COUNTY, MISSISSIPPI, AS PER THE MAP OR
PLAT THEREOF ON FILE. AND OF RECORD lN THE
OFFICE OF THE CHANCERY CLERK OF LAl\/IAR
COUNTY, l\/HSSISSIPPI. LESS AND EXCEPT the
following, all of Which are hereby reserved unto Grantor, its
successors and assigns:

(i) any and all oil, gas and/or other minerals owned by
Grantor lying in, on or under the real property conveyed by
this Warranty Deed (the “Lot Conveyed”); and

(ii) any and all rights, including without limitation voting
rights, owned or held by Grantor to amend, change or
terminate the Land Partners Restrictions (as defined in the
Declaration (as herein defined)).

 

 

 

ALSO LESS AND EXCEPT the following, all of which are
hereby excluded from this conveyance and the warranties
hereof;

The real property and all rights described and/or conveyed in
the Warranty Deed from Grantor to Big Bay Lake Holdings,
LLC, a Mississippi limited liability company, which is of
record in the office of the Chancery Clerk of Lamar County,
Mississippi (the “Office”) at Land Deed Book 20-K, at Page
508 and/ or in the Corrective Warranty Deed from Grantor to
said Big Bay Lake Holdings, LLC which is of record in the
Office at Land Deed Book 20-L at Page 105, provided,
however, that this exception is not intended to exclude any
easements or other rights provided for under and pursuant to
the Lake Agreement (as defined in the Declaration (as herein
defined}), but only to the extent provided for therein and
subject to all of the terms thereof, provided further, however,
that Grantor makes no representations or warranties with
respect to such Lake Agreement

 

 

C6

 

C-036

23 Deer Valley Dr. I-lattiesburg, Lamar County, MS, titled to
Howard Randy Thomley and Hope E. Thomley.

 

 

Legally described as:

Real property located at 23 Deer Valley Drive, Hattiesburg,
Lamar County, Mississippi, more particularly described as:

Parcel No. 055K-22-109.000

Lot 48 Le Papillon, Phase lll, Lamar County, l\/lississippi, as
per the map or plat thereof on file in the office of the
Chancery Clerk of Lamar County, l\/lississippi, in Plat Book
3, page 262, Slide 326, together with all improvements
thereon and appurtenances thereunto belonging

lndexing Instructions: Lot 48J Le Papillon, Phase Ill,
Lamar County, Mississippi. Plat Book 3, page 262, Slide
326.

 

 

 

C7

C-037

50 Hegwood Dr., Hattiesburg, Lamar County, l\/IS, titled to
Thomley’s Christmas Tree Farm LLC.

 

Legally described as:

Real property located at 50 Hegwood Road, Hattiesburg,
Lamar County, Mississippi, more particularly described as:

Parcel No. 055Q-22-002.000

The N 1/2 of the NW % of the SW 1/4 of Section 22,
Township 4 North, Range 14 West of Lamar County,
l\/lississippi; together with all improvements thereon and
appurtenances thereunto belonging

 

C8

C-038

197 Canebrake Blvd., Hattiesburg, Lamar County, MS, titled
to Thomley Properties, LLC.

 

Legally described as:

Real property located at 197 W Canebrake Blvd.,
Hattiesburg, Lamar County, l\/lississippi, more particularly
described as:

Parcel No. 101 Q-l2-006.000

Lot 15, Canebrake, Brake S, a Subdivision of the County of
Lamar, State of Mississippi, as per the map or plat thereof on
file and of record in the office of the Chancery Clerk of
Lamar County, Mississippi, at Plat Book 2, Page 28, Slide A-
95.

 

 

C9

 

C-039

56 98 Place Blvd., Hattiesburg, Lamar County, MS, titled to
Thomley Properties LLC.

 

 

Legally described as:

Real property located at 56 98 Place Blvd., Hattiesburg,
Lamar County, l\/lississippi, more particularly described as:

Parcel No. 052N-09-002.000

Commence at an iron pipe at the Northeast corner of the
Northwest % of the Southwest % of Section 9, Township 4
North, Range 14 West, Lamar County, l\/lississippi and run
South 00 degrees 00 minutes 39 seconds East for 1,142.16
feet to a 1/?.” rebar and the Point of Beginning. From the
Point of Beginning continue South 00 degrees 00 minutes 39
seconds East for 68.00 feet to a 1/2” rebar; thence run South
89 degrees 38 minutes 54 seconds West for 203.61 feet to a

 

 

 

1/2” rebar on the East right of way line of 98 Place Blvd.
(Paved Public Road); thence run on and along said right-of-
way line North 00 degrees 01 minutes 20 seconds West for
68 .00 feet to a ]/2” rebar; thence leaving said right-of-way line
run North 89 degrees 38 minutes 54 seconds East for 203.63
feet back to the Point of Beginning. Said parcel of land is
part of the Northwest 14 of the Southwest 14 of Section 9,
Township 4 North, Range 14 West, Lamar County,
Mississippi and contains 0.32 acres more or less; together
with all improvements thereon and appurtenances thereunto
belonging

 

ClO

C-040

775 Gulf Shore Dr. #3 6, Destin, Okaloosa County, FL, titled
to l-loward, and Hope Thomley.

 

Legally described as:

Real property located at 775 Gulf Shore Drive, Bldg. 36,
Destin, Okaloosa County, Florida, more particularly
described as:

Parcel No. 00-2S-22-213S-0000-0360

That certain Condominium parcel known as Building No. 36,
Sandpiper Cove, Phase X, a Condominium, according to the
Declaration of Condominium thereof, as recorded in Official
Records Book 1110, Page 797, amended in Official Records
Book 1245, Page 788, Official Records Book 1245, Page
796, Official Records Book 1468J Page 1705 and Official
Records Book 1468j Page 1710, of the Public Records of
Okaloosa County, Florida, together with an undivided
interest in the common elements appurtenant thereto, subject
to and in accordance with the covenants, conditions,
restrictions, terms and other provisions of said Declaration_

 

 

Cll

 

C-04l

775 Gulf Shore Dr. #9136, Destin, Okaloosa County, FL,
titled to Thomley Properties, LLC.

 

 

Legally described as:

Real property located at 775 Gulf Shore Drive, Bldg. 6, Unit
#9136, Destin, Okaloosa CountyJ Florida, more particularly
described as:

Parcel No. 00-28-22-2141\/1-0006-9136
That certain condominium parcel composed of BUILDING

6, UNIT NO. 9136, and the undivided share in the common
elements appurtenant thereto, in accordance with and subject

 

10

 

 

to the covenants, restrictions, terms and other provisions of
the Declaration of Condominium of Sandpiper Cove Phase
XXV, with the Schedules annexed thereto, as recorded in
Official Records Book 2018J Page 1726-1818, inclusive, of
the Public Records of Okaloosa County, Florida.

 

C12

C-042

775 Gulf Shore Dr. #2154, Destin, Okaloosa County, FL,
titled to Thomley Properties, LLC.

 

Legally described as:

Real property located at 775 Gulf Shore Drive, Bldg. 158,
Unit #2154, Destin, Okaloosa County, Florida, more
particularly described as:

Parcel No_ 00-28-22-213K-0158-2154

Family Unit No. 2154, Building 158, Sandpiper Cove Phase
Il, as per the Declaration of Condominium thereof, recorded
in Official Records Book 734, Page 143, together with any
amendments thereto, of the Public Records of Okaloosa
County, Florida.

 

 

C13

 

C-043

775 Gulf Shore Dr. #2085, Destin, Okaloosa County, FL,
titled to Thomley Properties, LLC.

 

 

Legally described as:

Real property located at 775 Gulf Shore Drive, Bldg. 35, Unit
#2085, Destin, Okaloosa County, Florida, more particularly
described as:

Parcel No. 00-2S-22-213L-0035-2085

F amin Unit No. 2085, Building 35, Sandpiper Cove, Phase
Ill, as per the Declaration of Condominium thereof, recorded
in Official Records Book 762, Page 169, and amended in
Official Records Book 842, Page 35, Official Records Book
1245, Page 788, Official Records Book 1245, page 796 and
Official Record Book 1360, Page 283, together with any
amendments thereto, of the Public Records of Okaloosa
County, Florida.

 

ll

 

 

C14

c-044

775 Gulf Shore Dr. #9104, Destin, Okaloosa County, FL,
titled to Thomley Properties, LLC.

 

Legally described as:

Real property located at 775 Gulf Shore Drive, Bldg. 9, Unit
#9104, Destin, Okaloosa County, Florida, more particularly
described as:

Parcel No. 00-28-22-2141\/1-0009-9104

That certain Condominium Parcel composed of Unit No.
9104, and the undivided share in the common elements
appurtenant thereto in accordance with and subject to the
covenants, conditions, restrictions, terms and other
provisions osf the Declaration of Condominium of
SANDPIPER COVE, PHASE XXV, with the schedules
annexed thereto, as recorded in Official Records Book 2018,
Page 1726, of the Public Records of Okaloosa County,
Florida.

 

 

C15

C~046

 

47 Copper Creek, Hattiesburg, Lamar County, MS, titled to
B.B.

 

 

Legally described as:

Real Property located at 47 Copper Creek, Hattiesburg,
Lamar County, Mississippi, more particularly described as:

Parcel No. 045N-19-002.082

Lot 81 of Clear Creek SubdivisionJ Phase ll, of Lamar
County, Mississippi, as per the map or plat thereof on file and
of record in the Office of the Chancery Clerk of Lamar
County, l\/lississippi, at Plat Book 3, Page 316, Slide 380.

 

constitute or are derived, directly or indirectly, from gross proceeds traceable to the

commission of the offense charged in Count One of the Inforrnation.

ECF No. l.

982(&)(7).

See Information,

Such property is, therefore, subject to forfeiture pursuant to 18 U.S.C. §

The Defendant has agreed to the entry of a forfeiture money judgment in the amount of

829,249,018.51, which is the value of any property which constitutes or is derived from,

12

 

directly or indirectly, the gross proceeds traceable to commission of Count One of the
lnformation, pursuant to 18 U.S.C. § 982(a)(7).

The Defendant has been apprised that Rule 32.2 of the Federal Rules of Criminal Procedure
and 18 U.S.C. § 982 require the Court to order the forfeiture of the Subject Property at,
and as a part of, the sentencing proceeding The Defendant does hereby waive such
requirement and the requirement that the forfeiture be made a part of the sentence as
ordered by the Court in the document entitled, “Judgment in a Criminal Case.” The
Defendant and her attorney further agree that the Court should enter this Order
immediately, and agree that the forfeiture ordered hereunder will be a part of the sentence
of the Court regardless of whether ordered at that proceeding and/or whether attached as a
part of the said “Judgrnent in a Criminal Case.”

IT IS, THEREFORE, ORDERED AND ADJUDGED AS FOLLOWS:

a. That the Defendant shall forfeit to the United States, the Subject Property.

b. A forfeiture money judgment in the amount of $29,249,018.51 is entered against
the Defendant.
c. The Court has determined, based on the Defendant’s Plea Agreement and Plea

Supplement, that the above described property is subject to forfeiture pursuant to
18 U.S.C. § 982(a)(7), that the Defendant had an interest in such property and that
the Government has established the requisite nexus between such property and such

offense
d. The United States may conduct any discovery it considers necessary to identify,
locate, or dispose of the property subject to forfeiture or substitute assets for such

property

13

The United States shall publish notice of the order and its intent to dispose of the
property in such a manner as the United States Attorney General may direct. The
United States may also, to the extent practicable, provide written notice to any
person known to have an alleged interest in the subject property. Fed. R. Crim. P.
32.2(c)(1).

Any person, other than the above named Defendant, asserting a legal interest in the
subject property may, within thirty days of the final publication of notice or receipt
of notice, whichever is earlier, petition the court for a hearing without a jury to
adjudicate the validity of his alleged interest in the subject property, and for an
amendment of the Order of Forfeiture, pursuant to 21 U.S.C. § 853(n).

Pursuant to Fed. R. Crim. P. 32.2(b)(3), this Preliminary Order of Forfeiture shall
become final as to the Defendant at the time of sentencing [or before sentencing if
the Defendant consents] and shall be made part of the sentence and included in the
judgment lf no third party files a timely claim, this order shall become the Final
Order of Forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2).

Any petition filed by a third party asserting an interest in the subject property shall
be signed by the petitioner under penalty of perjury and shall set forth the nature
and extent of the petitioner’s ri ght, title, or interest in the subject property, the time
and circumstances of the petitioner’s acquisition of the right, title or interest in the
subject property, any additional facts supporting the petitioner’s claim, and the
relief sought

After the disposition of any motion filed under Fed. R. Crim. P. 32.2(0)(1)(A) and

before a hearing on the petition, discovery may be conducted in accordance with

14

the Federal Rules of Civil Procedure upon a showing that such discovery is
necessary or desirable to resolve factual issues.

j. The United States shall have clear title to the subject property following the Court’s
disposition of all third-party interests, or, if none, following the expiration of the
period provided in 21 U.S.C. § 853(n)(2), which is incorporated by 18 U.S.C. §
982(b), 31 U.S.C. §§ 5317(0) and 5332, and 28 U.S.C. § 2461(c) for the filing of
third party petitions

The Court shall retain jurisdiction to enforce this Order, and to amend it as necessary,

pursuant to Fed. R. Crim. P. 32.2(e).

)‘€/\

SO ORDERED AND ADJUDGED this go day of February 2019.

UNI`TED sTA“rEs DlsrR`iCr JUDG
AGREE, ;

('1 /7\/
KPH§ME PAYERLE
Tri Attorney

Crimwjjn, F§:ud Section

sEA[t\I WELSH V

Special Assistant United States Attomey

q,é@_,c:@c aac/t

MARY HELEN WALL
Assistant United States Attorney

HoPE ’rHoMLEY 0
Defendant

 

r. Mld:HAsL/REED

15

Attorney for Defendant

///

CHARL`E§'sifoRT
Attorney for Defendant

r

PAUL CALLI
Attorney for Defendant

  
 

er %4£9

16

